Citation Nr: 0501795	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  00-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a neck and back 
disability.

4.  Entitlement to service connection for a cardiovascular 
disability, to include heart disease and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.  The appellant disagreed and this 
appeal ensued.  In July 2004, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge designated by the Chairman of the Board to conduct 
a hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

A significant change in the law occurred during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Specifically, the RO should inform the veteran of 
what is necessary for his claims to be granted, as well as 
ensure that all other appropriate actions under the VCAA have 
been taken.  The RO should specifically inform the veteran 
what actions it will take, what actions the veteran needs to 
take and should also inform him that he should submit all 
available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Charleston, 
South Carolina from February 2002 to the present.  
Additionally, the veteran stated he has been receiving 
treatment at the VA outpatient clinic in Florence, South 
Carolina.  The claims folder does not contain this evidence.  
The RO must contact the VAMC in Charleston and obtain all 
available treatment records dated from February 2002 to the 
present, and the VA outpatient clinic in Florence and obtain 
all treatment records for the veteran dated from 1990 to the 
present.  The record also indicates that the veteran has 
filed a claim for Social Security Disability benefits.  The 
RO must contact the Social Security Administration and obtain 
all records related to the veteran's Social Security claim.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington D.C. for the following 
action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Charleston, South Carolina dated from 
February 2002 to the present.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

4.  The RO should obtain all treatment 
records for the veteran from the VA 
outpatient clinic in Florence, South 
Carolina dated from January 1990 to the 
present.  If no records are available, 
the RO should obtain written confirmation 
of that fact.

5.  Using the veteran's statements and 
hearing testimony, the RO should 
construct a summary of the veteran's 
claimed stressors.  Using that summary 
and available service department records, 
the RO must determine if the veteran was 
engaged in combat with the enemy.  If the 
veteran was engaged in combat with the 
enemy, the RO should accept his stressors 
as verified.  If the veteran was not 
engaged in combat with the enemy, the RO 
should determine if the veteran's 
stressors are verified using available 
service department records.  The RO 
should consider the analysis suggested by 
the Court in the Pentecost case, and 
should consider referral to the Center 
for Unit Records Research if unit records 
are needed.

6.  The RO should schedule the veteran 
for a cardiovascular examination.  The 
examiner should determine if the veteran 
suffers from hypertension or any coronary 
artery disease or other heart disease or 
disability.  All indicated tests should 
be performed.  If hypertension or heart 
disease is diagnosed, the examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran's hypertension or heart disease 
is related to service or was caused by or 
aggravated by service.  A complete 
rationale should be provided for any 
opinion offered.

7.  The RO should schedule the veteran 
for an orthopedic examination.  The 
examiner should determine if the veteran 
suffers from any back or neck disability, 
or any left shoulder or arm disability.  
All indicated tests should be performed.  
If a disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran back, neck, left shoulder, or 
left arm disabilities are related to 
service, or were caused by or aggravated 
by service.  When offering his or her 
opinion, the examiner should consider 
whether the veteran's current 
disabilities, if any, are related to 
treatment received as a child, prior to 
service.  A complete rationale should be 
provided for any opinion offered.

8.  The RO should provide the veteran 
with a psychiatric examination to 
determine if the veteran suffers from a 
psychiatric disability other than PTSD.  
If a psychiatric disability other than 
PTSD is diagnosed, the examiner is asked 
to offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the disability 
is related to service.  A complete 
rationale should be provided and any 
opinion offered.

If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the examiner should be 
asked to provide an opinion as to whether 
PTSD is an appropriate diagnosis.  The 
psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that the veteran 
has PTSD related to a stressor which the 
RO has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

9.  Following the above, the RO should 
then readjudicate the veteran's claim 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



